


AMENDED AND RESTATED
TERM NOTE
$4,378,378.38    September 22, 2014
FOR VALUE RECEIVED, HIGHWATER ETHANOL, LLC, a Minnesota limited liability
company (the "Borrower"), hereby promises to pay to the order of Badgerland
Financial, FLCA (the "Bank"), the principal sum of $4,378,378.38. The Borrower
further agrees to pay interest in like money to the Bank on the unpaid principal
amount hereof from time to time outstanding at the rates and on the dates
specified in the Credit Agreement (as defined below), subject to the terms and
conditions set forth in the Credit Agreement; all such payments, unless sooner
paid, shall be made no later than the Maturity Date. All capitalized terms used
and not defined herein shall have the meanings assigned to them in the Credit
Agreement. This Amended and Restated Term Note (this "Term Note") amends,
restates and replaces that certain Term Note of the Borrower dated February 27,
2014.
This Term Note is one of the Term Notes evidencing the Term Loan referred to in
that certain Credit Agreement dated February 27, 2014, which has been amended
and restated under that certain Amended and Restated Credit Agreement of even
date herewith, among the Borrower, the Bank and the other commercial, banking or
financial institutions from time to time parties thereto, and AgStar Financial
Services, PCA, as Administrative Agent (the "Agent") (such agreement, as amended
and restated, the "Credit Agreement").
This Term Note is subject to prepayment as provided in the Credit Agreement.
This Term Note is secured as provided in the Loan Documents. Reference is hereby
made to the Loan Documents for a description of the properties and assets in
which a mortgage, security interest or other lien has been granted, the nature
and extent of the security, and the terms and conditions upon which such
mortgages, liens and security interests were granted and the rights of the Bank
in respect thereof.
Upon the occurrence and during the continuance of any one or more of the Events
of Default set forth in Section 6.01 of the Credit Agreement, all amounts then
remaining unpaid on this Term Note shall, at the election of the Agent, be
immediately due and payable, all as provided in the Credit Agreement. The
Borrower hereby waives demand, presentment, protest and notice of nonpayment and
dishonor of this Term Note.
This Term Note shall be governed by and construed in accordance with the laws of
the State of Minnesota (without reference to the choice of law principles
thereof). The Borrower hereby submits to the jurisdiction of any Minnesota State
court sitting in Blue Earth County, Minnesota, or Federal court sitting in
Minneapolis, Minnesota, in any action or proceeding arising out of or relating
to this Term Note, and the Borrower hereby agrees that claims in respect of such
action or proceeding may be heard and determined in such Minnesota State court
or in such Federal court. The Borrower hereby waives, to the fullest extent it
may effectively do so, the defense of an inconvenient forum to the maintenance
of such action or proceeding.
 
 
 
HIGHWATER ETHANOL, LLC
 
 
 
a Minnesota limited liability company
 
 
 
 
Date:
January 29, 2015
 
/s/ Brian Kletscher
 
 
 
Brian Kletscher
 
 
 
Chief Executive Officer
 
 
 
(Principal Executive Officer)





